Lumpkin, P. J.
1. A promissory note executed and delivered by a married woman for the purpose of settling a pending action against her husband and herself, wherein the plaintiff alleged that both were liable, is binding upon her although in point of fact the debt declared upon was exclusively that of the husband. The consideration of such a note is not the husband’s debt, hut the settlement of the litigation.
2. There being, on the trial in the magistrate’s court, sufficient evidence to support the plaintiff’s contention that the notes sued upon were given in settle*156ment of litigation of the nature above indicated, there was no abuse of discretion in overruling the defendant’s certiorari.
Argued October 9,
Decided November 8, 1901.
Certiorari. Before Judge Gober. Cobb superior court. April 27, 1901.
T. C. Battle, for plaintiff in error,
cited: Civil Code, §2474; Berry v. Goodger, 80 Ga. 620 ; Rushing v. Clancy, 92 Ga. 769; Dobbins v. Blanchard, 94 Ga. 500 ; Jones v. Harrell, 110 Ga. 375.
J. J. Northcutt, contra,
cited: Civil Code, §§2492, 3736; Schofield v. Jones, 85 Ga. 816; Hill v. Cooley, 112 Ga. 115; Tyson v. Woodruff, 108 Ga. 368.

Judgment affirmed.


All the Justices concurring.